DETAILED CORRESPONDENCE
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 8 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date o9 any patents that issues from Application No. 17/022,822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement. 
The rejection of claims 5 and 9 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to the claims.  
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/022,822 is withdrawn in light of Applicant’s filing a terminal disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veldboom et al (2010, US 7,807,888) taken with the evidence of each of Popi (2009, US 7,473,826), Page (2016, US 9,313,970), Popi (2011, US 7,872,183), Page (2011, US 8,035,006), Popi (2012, US 8,324,476), Johnson (2007, US 7,211,717), Page (2015, US 8,969,677) and Coe (1959, Proc. Natl. Acad. Sci. USA 45:828-832; see pg 828, 6).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 15 November 2021.  Applicant’s arguments and the Butruille Declaration, both filed 8 February 2022, have been fully considered but they are not persuasive.  
The determination for the closest prior art was made using characteristics that do not vary under different environmental conditions in an analysis of three corn varieties.  Appendix A compares the descriptions of 1351729 in US 7,473,826 and US 9,313,970, of 94INK1A in US 7,872,183, US 8,035,006 and US 8,324,476, and of 1285291 in US 7,211,717 and US 8,969,677. The characteristics in bold are those that differ in the descriptions of at least one corn variety; these characteristics are those that are affected by the environmental conditions under which a plant is grown.  The characteristics not in bold are those upon which this determination was made; these are 
Veldboom et al disclose CV592780 plants and seeds (claims 1 and 2).  Like a subset the instant inbred corn plant it has dark brace root coloration, a zig-zag internode direction, yellow anther color (a trait the instant maize plant is segregating for), a semi-conical ear shape, a short 
Unlike the instant corn plant, CV592780 lacks a glume band.  However, the presence or absence of a glume band is a single gene trait (Coe, pg 828, ¶6).  Thus, CV592780 appears to be a plant of corn variety CV592780 further comprising a single locus conversion but otherwise comprising all of the morphological and physiological characteristics of CV413999.
Response to Arguments
Applicant urges and the Declaration states that a comparative analysis of the claimed and referenced varieties demonstrates that these two varieties can be unambiguously distinguished from one another based upon 11 characteristics (response pg 5-6;  Declaration ¶5).
This is not found persuasive.  The data for these traits for CV592780 is identical to the data presented in US 7,807,888.  As the instant corn plant was not invented until 2015, 7 years after the 2008 filing of ‘888, the data for CV592780 presented in the abstract cannot be data generated by growing CV592780 and the instant plant side-by-side, even though the Declarations assertion that the data was from a head-to-head comparison implies otherwise.  A head-to-head comparison involves growing plants together (Trifunovic et al, 2003, Maydica 48:263-269; see pg 264, left column, ¶2;  right column, ¶2.  It is noted that the reference indicates that the first author is a Monsanto employee).
The evidence presented in Appendix A shows that these 11 traits are environmentally influenced.  Thus, it would be highly unlikely, if not impossible, for all the numerical values for the traits of CV592780 to be the same when ‘888 was filed as at some other time.  The Declaration does not address the evidence presented in Appendix A.  Thus, the Declarations’ assertions that “these significant performance differences would preclude one of ordinary skill in the art from characterizing inbred corn variety CV592780 as a plant of corn variety CV413999 
Applicant urges that ‘888 therefore does not teach or suggest every element of the claimed plant, and thus in no way anticipates claims 11 and 13 (response pg 6).
This is not found persuasive because it does not appear that the data was generated by growing the plants side-by-side.  Given all these 11 traits are environmentally influenced, as shown from the evidence presented in Appendix A, which was generated from data from Monsanto patents, growing the plants side-by-side is required to show that the plants differ in these traits.  Applicant is reminded that exhibits will not be considered after final unless Applicant provides a showing of good and sufficient reasons of why they were necessary and not earlier presented.  

Claims 1-10, 12, and 14-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662